On September 9, 1992 the Defendant was sentenced to five (5) years for Criminal Possession of Dangerous Drugs. The Defendant will be ineligible for parole until he successfully completes the inpatient chemical dependency program at the Montana State Prison.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Susan Aaberg-Firth, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to five (5) years with three (3) years suspended for Criminal Possession of Dangerous Drugs. The Defendant must complete the treatment program he is currently in at Galen and he must follow through with any recommendations his counsel feels appropriate.
The reason for the decision is it is the Defendant’s first felony offense.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Susan Aaberg-Firth, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.